                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

BRITTANY ALLISON,

       Plaintiff,

       vs.                                                  No. CV 18-401 KG/SCY

CITY OF FARMINGTON,
FARMINGTON POLICE DEPARTMENT,
STEVEN HEBBE, in his individual capacity, and
BRIAN JOHNSTON, in his individual capacity,

       Defendants.

                                      SUMMARY ORDER

       This matter comes before the Court on Plaintiff Brittany Allison’s Motion for Summary

Judgment on Counts I and III of the Originally-Filed Complaint, filed December 12, 2018. (Doc.

43). The Court granted Defendants City of Farmington, Farmington Police Department, Steven

Hebbe, and Brian Johnston’s (Defendants) Motion to Dismiss Count I and Count III of Plaintiff’s

Complaint by Memorandum Opinion and Order on June 11, 2019. (Doc. 67). Plaintiff’s Motion

for Summary Judgment on Counts I and III is moot.

       IT IS, THEREFORE, ORDERED that

       1. Plaintiff Brittany Allison’s Motion for Summary Judgment on Counts I and III of the

             Originally-Filed Complaint, filed December 12, 2018 (Doc. 43) is denied as moot;

             and

       2. Judgment is entered against Plaintiff Brittany Allison on Counts I and III.



                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
